                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF ALASKA


Elizabeth Bakalar,                               )
                                                 )
                     Plaintiff,                  )       3:19-cv-00025 JWS
                                                 )
              vs.                                )       ORDER AND OPINION
                                                 )
Michael J. Dunleavy, et al.,                     )
                                                 )
                     Defendants.                 )
                                                 )

                                  I. MOTION PRESENTED

       At docket 8, plaintiff Elizabeth Bakalar moves to consolidate this case with Case

Number 3:19-cv-00036, Anthony L. Blanford and John K. Bellville v. Michael J.

Dunleavy, et al., pursuant to Fed. R. Civ. P. 42(a). Blanford and Bellville join in the

motion.

                                    II. BACKGROUND

       Elizabeth Bakalar was an assistant attorney general employed in the Department

of Law for more than 12 years. She was regularly promoted, and her job performance

was consistently good. Her position at the department was not a policy making position.

She occasionally spoke publicly on national issues. She wrote a blog on her own time.

After the election of President Trump, her blog included negative comments about him.

Anthony L. Branford, M.D., was employed as the director of Psychiatry at the Alaska




          Case 3:19-cv-00025-JWS Document 15 Filed 04/22/19 Page 1 of 4
Psychiatric Institute ("API"). John K. Belleville, M.D. worked as a psychiatrist at API in a

locum tenens position.

       Michael J. Dunleavy, a conservative Republican, was elected to be Alaska’s new

governor in November of 2018. Dunleavy selected Tuckerman Babcock, who was

serving as the chair of the Alaska Republican Party, to be his chief of staff. During the

transition period before Dunleavy took office, Babcock sent letters to over 1,200 at-will

State employees asking for their resignations. According to Babcock the resignations

were requested so that the at-will employees could respond by pledging allegiance to

Dunleavy's policy goals. An employee not offering the pledge by November 30, 2018,

put her employment at risk of termination.

       Shortly after Dunleavy took office, all three plaintiffs were fired. Bakalar

submitted the requested resignation, which was accepted. She alleges that she was

fired because of her political expressions which were inimical to the views held by

Dunleavy and Babcock. Blanford wrote an op-ed which appeared in the Anchorage

Daily News explaining why he believed demanding the doctors' resignations was not

appropriate. The doctors took the position that their first duty was to their patients and

providing the pledge was inconsistent with that duty. Blanford and Bellville were fired

for refusing to pledge allegiance to Dunleavy's agenda.

                                   III. DISCUSSION

       Plaintiffs contend that the cases present identical questions of law in that the

defendants retaliated against each of them because they exercised their First

Amendment right to free speech. Plaintiffs also argue that the cases present common

questions of fact. According to plaintiffs, the only differences are that Bakalar "alleges

                                             -2-



         Case 3:19-cv-00025-JWS Document 15 Filed 04/22/19 Page 2 of 4
that she was fired in retaliation for exercising her free speech rights by blogging about

national politics, while [Blanford and Bellville] allege that they were fired in retaliation for

exercising their free speech rights when they refused to offer resignations under the

conditions announced by Defendants Babcock and Dunleavy."1 Plaintiffs urge that

consolidation will promote judicial economy, avoid inconsistent results, and will not

prejudice defendants.

        Rule 42 of the Federal Rules of Civil Procedure gives courts discretion to

consolidate cases that involve a common question of law or fact. Rule 42 does not

mandate consolidation. Indeed, courts have broad discretion when deciding whether

consolidation is appropriate.2 The party asking for consolidation bears the burden to

show that the benefits of consolidation outweigh any negative consequence of

consolidation.3

       Both cases involve First Amendment claims and both arise in a context in which

Dunleavy and Babcock were seeking to extract a pledge of allegiance to Dunleavy's

conservative policy agenda. However, resolving the two cases will require

consideration of distinct First Amendment claims.

       Bakalar's claim turns on the proposition that she was fired for expressing views

that defendants did not like. In contrast, the doctors were not fired for speaking. They

were fired for refusing to speak by pledging allegiance. Were the case tried to a single

       1
        Docket 8 at p. 4.
       2
         Investors Research Co. v. U.S. Dist. Court for the Cent. Dist. of Cal., 877 F.2d 777,777
(9th Cir. 1989).
       3
       Wright v. Unum Life Ins. Co. of Am., No. 3:15-cv-00096, 2016 WL 9414092, at *1 (D.
Alaska Sept. 9, 2016).

                                               -3-



           Case 3:19-cv-00025-JWS Document 15 Filed 04/22/19 Page 3 of 4
jury there would be a significant risk of confusing the jury as the evidence was

presented. There would need to be separate sets of jury instructions which might also

confuse the jury. A single trial of both cases would impose case management burdens

on the court in an effort to avoid such confusion.

       Aside from the defendants themselves, there would be little or no overlap of

liability witnesses. Moreover, there would be different damages witnesses for Bakalar's

claim than for the doctors' claims. Consolidation would not achieve any economy with

respect to hearing testimony and evaluating exhibits.

       It is not clear that one complicated trial would take significantly less time than two

simpler trials. The only extra time required for two trials would be the need for two jury

selections. Even there, each jury selection would be simpler if the two cases are not

consolidated, so the extra time would be negligible.

                                   IV. CONCLUSION

       In light of the preceding discussion, the court concludes that plaintiffs have not

shown that the benefits of consolidation outweigh the negative consequences attendant

on consolidation. The motion at docket 8 is DENIED.

       DATED this 22nd day of April 2019.

                                 /s/ JOHN W. SEDWICK
                     SENIOR JUDGE, UNITED STATES DISTRICT COURT




                                             -4-



         Case 3:19-cv-00025-JWS Document 15 Filed 04/22/19 Page 4 of 4
